       Case 2:20-cv-02185-DJH Document 11 Filed 01/19/21 Page 1 of 12



 1   Sean Kealii Enos (#023634)
     SCHMEISER, OLSEN & WATTS, LLP
 2
     18 E. University Drive, Suite 101
 3   Mesa, Arizona 85201
     Telephone: (480) 655-0073
 4   Facsimile: (480) 655-9536
     kenos@IPlawUSA.com
 5

 6   Attorneys for Jupiter Research, LLC

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                             FOR THE DISTRICT OF ARIZONA

10   VPR Brands, LP

11                      Plaintiff,                 Case No. 2:20-cv-02185-DJH

12
          v.                                            DEFENDANT JUPITER
13                                                    RESEARCH, LLC’S ANSWER
     Jupiter Research, LLC,                             AND COUNTERCLAIMS
14
                        Defendants.
15

16

17         Defendant Jupiter Research, LLC, (hereinafter “Jupiter” and/or “Defendant”), by

18   and through undersigned counsel, answers the Complaint by Plaintiff VPR Brands, LP

19   (hereinafter “VPR” or “Plaintiff”) in paragraphs numbered and sections labeled to

20   correspond to the Complaint as follows:

21                               NATURE OF THE LAWSUIT

22         1.     With respect to paragraph 1 of the Complaint, the allegations therein are

23   conclusions of law to which no response is required. To the extent that a response may

24   be required, Defendant admits that Plaintiff purports to allege claims under the Patent

25   laws of the United States, Title 35 of the United States Code, but denies any



                                                -1-
       Case 2:20-cv-02185-DJH Document 11 Filed 01/19/21 Page 2 of 12



 1   wrongdoing or liability for the reasons stated herein. Except as expressly admitted
 2   herein, Defendant denies the allegations contained in paragraph 1 of the Complaint.
 3                                JURISDICTION AND VENUE
 4         2.     With respect to paragraph 2 of the Complaint, the allegations therein are
 5   conclusions of law to which no response is required. To the extent that a response may
 6   be required, Defendant admits that this Court has subject matter jurisdiction under 28
 7   U.S.C. §§ 1331 and 1338 and 35 U.S.C. § 271 over the claims purportedly arising under
 8   the Patent laws of the United States. Except as expressly admitted herein, Defendant
 9   denies the allegations contained in paragraph 2 of the Complaint.
10         3.     With respect to paragraph 3 of the Complaint, the allegations therein are
11   conclusions of law to which no response is required. To the extent that a response may
12   be required, Defendant admits personal jurisdiction is proper in this district for the
13   claims purportedly arising under the Patent laws of the United States.        Except as
14   expressly admitted herein, Defendant denies the allegations contained in paragraph 3 of
15   the Complaint.
16         4.     With respect to paragraph 4 of the Complaint, the allegations therein are
17   conclusions of law to which no response is required. To the extent that a response may
18   be required, Defendant admits venue is proper in this district for the claims purportedly
19   arising under the Patent laws of the United States. Except as expressly admitted herein,
20   Defendant denies the allegations contained in paragraph 4 of the Complaint.
21                                     THE PLAINTIFF
22         5.     With respect to paragraph 5 of the Complaint, Defendant is without
23   sufficient information to form a belief about the truth of the allegations therein, and
24   therefore denies the same.
25                                    THE DEFENDANT



                                                 -2-
       Case 2:20-cv-02185-DJH Document 11 Filed 01/19/21 Page 3 of 12



 1          6.      With respect to paragraph 6 of the Complaint, Defendant admits that
 2   Jupiter research, LLC is an Arizona limited liability company with its principal place of
 3   business at 2801 E. Camelback Road, Suite 180, phoenix, AZ 85016 and that DCMP
 4   Service Co. LLC is its registered agent. Defendant is without knowledge or information
 5   sufficient to form a belief about the truth of remaining allegations therein, and therefore
 6   denies same.
 7                                             FACTS
 8          7.      With respect to paragraph 7 of the Complaint, Defendant is without
 9   knowledge or information sufficient to form a belief as to the truth of the allegations
10   therein, and therefore denies the same.
11          8.      With respect to paragraph 8 of the Complaint, Defendant is without
12   sufficient information to form a belief about the truth of the allegations contained
13   therein, and therefore denies the same.
14          9.      With respect to paragraph 9 of the Complaint, Defendant is without
15   sufficient information to form a belief about the truth of the allegations contained
16   therein, and therefore denies the same.
17          10.     With respect to paragraph 10 of the Complaint, Defendant is without
18   sufficient information to form a belief about the truth of the allegations contained
19   therein, and therefore denies the same.
20          11.     With respect to paragraph 11 of the Complaint, Defendant admits the ‘622
21   Patent appears to disclose an electronic cigarette but is without sufficient information to
22   form a belief about the truth of the remaining allegations contained therein, and
23   therefore denies the same.
24          12.     With respect to paragraph 12 of the Complaint, the allegations therein are
25   conclusions of law to which no response is required. To the extent that a response may



                                                  -3-
       Case 2:20-cv-02185-DJH Document 11 Filed 01/19/21 Page 4 of 12



 1   be required, Defendant is without sufficient information to form a belief about the truth
 2   of the allegations contained therein, and therefore denies the same.
 3          13.    With respect to paragraph 13 of the Complaint, the allegations therein are
 4   conclusions of law to which no response is required. To the extent that a response may
 5   be required, Defendant is without sufficient information to form a belief about the truth
 6   of the allegations contained therein, and therefore denies the same.
 7          14.    With respect to paragraph 14 of the Complaint, Defendant admits that
 8   Exhibit 1 includes a document purported to be a copy of the ‘622 Patent.
 9                              THE PLAINTIFF’S PATENTS
10          15.    With respect to paragraph 15 of the Complaint, Defendant is without
11   sufficient information to form a belief about the truth of the allegations contained
12   therein, and therefore denies the same.
13                               DEFENDANT’S PRODUCTS
14          16.    With respect to paragraph 16 of the Complaint, Defendant admits that it
15   makes, uses, imports, offers for sale, and sells one or more vape products. Except as
16   expressly admitted herein, Defendant denies the allegations contained in paragraph 16
17   of the Complaint.
18          17.    With respect to paragraph 17 of the Complaint, Defendant admits that one
19   of Jupiter’s products is known as LIQUID 6.
20          18.    With respect to paragraph 18 of the Complaint, inasmuch as the scope of
21   the terms describing the elements of Defendant’s LIQUID 6 product and the manner in
22   which those elements interact has not been determined the allegations therein are
23   conclusions of law to which no response is required. To the extent that a response may
24   be required, Defendant is without sufficient information to form a belief about the truth
25   of the allegations contained therein, and therefore denies same.



                                                  -4-
       Case 2:20-cv-02185-DJH Document 11 Filed 01/19/21 Page 5 of 12



 1          19.    With respect to paragraph 19 of the Complaint, inasmuch as the scope of
 2   the terms describing the elements of Defendant’s LIQUID 6 product and the manner in
 3   which those elements interact has not been determined the allegations therein are
 4   conclusions of law to which no response is required. To the extent that a response may
 5   be required, Defendant is without sufficient information to form a belief about the truth
 6   of the allegations contained therein, and therefore denies same.
 7          20.    With respect to paragraph 20 of the Complaint, inasmuch as the scope of
 8   the terms describing the elements of Defendant’s LIQUID 6 product and the manner in
 9   which those elements interact has not been determined the allegations therein are
10   conclusions of law to which no response is required. To the extent that a response may
11   be required, Defendant is without sufficient information to form a belief about the truth
12   of the allegations contained therein, and therefore denies same.
13          21.    With respect to paragraph 21 of the Complaint, Defendant denies the
14   allegations contained therein.
15          22.    With respect to paragraph 22 of the Complaint, Defendant denies the
16   allegations contained therein.
17          23.    With respect to paragraph 23 of the Complaint, the allegations therein are
18   conclusions of law to which no response is required. To the extent that a response may
19   be required, Defendant denies the allegations contained therein.
20          24.    With respect to paragraph 24 of the Complaint, the allegations therein are
21   conclusions of law to which no response is required. To the extent that a response may
22   be required, Defendant denies the allegations contained in paragraph 24 of the
23   Complaint.
24          25.    With respect to paragraph 25 of the Complaint, Defendant denies the
25   allegations contained therein.



                                                  -5-
       Case 2:20-cv-02185-DJH Document 11 Filed 01/19/21 Page 6 of 12



 1          26.     With respect to paragraph 26 of the Complaint, Defendant denies the
 2   allegations contained therein.
 3          27.     With respect to paragraph 27 of the Complaint, the allegations therein are
 4   conclusions of law to which no response is required. To the extent that a response may
 5   be required, Defendant denies the allegations contained in paragraph 27 of the
 6   Complaint.
 7        COUNT I –DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,205,622
 8          28.     Defendant incorporates all of the answers in the above paragraphs as if
 9   fully set forth herein.
10          29.     With respect to paragraph 29 of the Complaint, Defendant denies the
11   allegations contained therein.
12          30.     With respect to paragraph 30 of the Complaint, Defendant denies the
13   allegations contained therein.
14          31.     With respect to paragraph 31 of the Complaint, Defendant admits that no
15   license, permission, or authorization exists between Plaintiff and Jupiter Research,
16   LLC. Except as expressly admitted herein, Defendant denies the allegations contained
17   in paragraph 31 of the Complaint.
18          32.     With respect to paragraph 32 of the Complaint, the allegations therein are
19   conclusions of law to which no response is required. To the extent that a response may
20   be required, Defendant denies the allegations contained in paragraph 32 of the
21   Complaint.
22     COUNT II – INDIRECT INFRINGEMENT OF U.S. PATENT NO. 8,205,622
23          33.     Defendant incorporates all of the answers in the above paragraphs as if
24   fully set forth herein.
25




                                                  -6-
       Case 2:20-cv-02185-DJH Document 11 Filed 01/19/21 Page 7 of 12



 1             34.   With respect to paragraph 34 of the Complaint, Defendant denies the
 2   allegations contained therein.
 3             35.   With respect to paragraph 35 of the Complaint, Defendant admits that no
 4   license exists between Plaintiff and Jupiter Research, LLC. Except as expressly
 5   admitted herein, Defendant denies the allegations contained in paragraph 35 of the
 6   Complaint.
 7             36.   With respect to paragraph 36 of the Complaint, the allegations therein are
 8   conclusions of law to which no response is required. To the extent that a response may
 9   be required, Defendant denies the allegations contained in paragraph 36 of the
10   Complaint.
11                                     PRAYER FOR RELIEF
12          37.      Defendant denies that Plaintiff is entitled to any of the relief sought in its
13   prayer for relief from Defendant, including that requested in subparagraphs A through
14   H.
15                                 REQUEST FOR JURY TRIAL
16             38.   With respect to paragraph of the Complaint following the “JURY
17   DEMAND” header, the allegation sets forth Plaintiff’s demand for a jury trial to which
18   no response is required.
19                                          GENERAL DENIAL
20             39.   Defendant denies each and every allegation not specifically admitted
21   herein.
22                     FURTHER ANSWER AND AFFIRMATIVE DEFENSES
23             40.   By way of further Answer and as Affirmative Defenses, Defendant denies
24   that it is liable to Plaintiff on any of the claims alleged, and denies that Plaintiff is
25   entitled to damages, equitable relief, or to any relief whatsoever, and states as follows:



                                                     -7-
       Case 2:20-cv-02185-DJH Document 11 Filed 01/19/21 Page 8 of 12



 1
                                  FIRST AFFIRMATIVE DEFENSE
 2
                                      (Failure to State a Claim)
 3
            41.    The Complaint fails to state a claim upon which relief can be granted.
 4
                                 SECOND AFFIRMATIVE DEFENSE
 5                                     (Non-Infringement)
 6          42.    Defendant does not and has not infringed, directly, indirectly,
 7   contributorily, by inducement, literally or under the doctrine of equivalents, willfully or
 8   in any other manner, any valid and enforceable claim of United States Patent Number
 9   8,205,622 (the “‘622 Patent”).
10                                THIRD AFFIRMATIVE DEFENSE
                                           (Invalidity)
11
            43.    One or more claims of the ‘622 patent are invalid and unenforceable for
12
     failure to comply with one or more of the requirements set forth in Title 35 of the
13
     United States Code, including, without limitation, 35 U.S.C. §§ 101, 102, 103 and 112.
14
                                FOURTH AFFIRMATIVE DEFENSE
15
                            (Prosecution History Estoppel and Disclaimer)
16
            44.    Prosecution history estoppel based on the actions and/or statements of
17
     applicant during prosecution of the ‘622 patent bars the relief sought by Plaintiff in
18
     whole or in part as to the ‘622 patent.
19
                                 FIFTH AFFIRMATIVE DEFENSE
20                     (Waiver, Laches, Acquiesecence, Consent, and Estoppel)

21          45.    Each of the purported claims set forth in this Complaint is barred in whole
22   or in part by the doctrines of waiver, laches, acquiescence, consent, and/or estoppel.
23                                SIXTH AFFIRMATIVE DEFENSE
                                    (Statutory Damage Limitations)
24
            46.    The relief sought by Plaintiff is limited by the marking and/or time
25
     provisions of 35 U.S.C. §§ 286 and/or 287.


                                                  -8-
       Case 2:20-cv-02185-DJH Document 11 Filed 01/19/21 Page 9 of 12



 1                               SEVENTH AFFIRMATIVE DEFENSE
                                         (Unclean Hands)
 2

 3
            47.      The claims are barred or limited by the doctrine of unclean hands.

 4
                                        ADDITIONAL DEFENSES
 5
            48.      Defendant reserves the right to assert additional defenses based on
 6
     information learned or obtained during discovery.
 7
                                      PRAYER FOR RELIEF
 8
     WHEREFORE, having fully answered the Complaint, Defendant prays for judgment as
 9
     follows:
10
            A. That Plaintiff take nothing by way of its Complaint;
11
            B. That the Complaint, and each and every purported claim for relief therein, be
12
                  dismissed with prejudice;
13
            C. That Defendant be awarded its costs of suit incurred herein, including
14
                  attorneys’ fees and expenses; and,
15
            D. For such other and further relief as the Court may deem just and proper.
16

17
                                        COUNTERCLAIMS
18
            COMES NOW, Defendant and Counterclaimant Jupiter Research, LLC for its
19
     Counterclaims against Plaintiff, and states as follows:
20
                            PARTIES, JURISDICTION AND VENUE
21
            1.        Jupiter Research, LLC. (“Jupiter” and/or “Counterclaimant”) is an
22
     Arizona corporation doing business in Maricopa County, Arizona.
23
            2.       Plaintiff VPR Brands, LP. (hereinafter “Plaintiff” or “VPR”) has alleged
24
     that it is a limited partnership organized and existing under the laws of the State of
25




                                                       -9-
      Case 2:20-cv-02185-DJH Document 11 Filed 01/19/21 Page 10 of 12



 1   Delaware and authorized to do business with Florida, with its principal place of
 2   business at 3001 Griffin Road, Fort Lauderdale, FL 33312.
 3          3.      VPR claims to be the assignee of all the rights in and title to United States
 4   Patent No. 8,205,622 (“the ‘622 Patent”).
 5          4.      This counterclaim arises under the Federal Declaratory Judgment Act and
 6   the Patent Laws of the United States of America. Jurisdiction in this Court is proper
 7   pursuant to 28 U.S.C. §§ 1331, 1338(a), and 2201 and Federal Rule of Civil Procedure
 8   13. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.
 9          5.      As a result of the allegations made by VPR in its Complaint, and
10   statements made previously by VPR, an actual controversy exists between VPR and
11   Jupiter as to the non-infringement and invalidity of the ‘622 Patent.
12                       COUNT 1 – DECLARATION OF INVALIDITY
13          6.      Jupiter incorporates the allegations of Paragraphs 1-5 of its Counterclaim,
14   as if fully set forth herein.
15          7.      VPR states that it is the assignee and owner of the ‘622 Patent.
16          8.      The ‘622 Patent is invalid under one or more provisions of the Patent
17   Laws, 35 U.S.C. § 1, et seq., including, but not necessarily limited to, 35 U.S.C. §§ 101,
18   102, 103 and 112.
19          9.      There has been, and is now, a substantial and continuing justiciable
20   controversy between Jupiter and VPR as to the validity of the ‘622 Patent.
21                COUNT 2 – DECLARATION OF NON-INFRINGEMENT
22          10.     Jupiter incorporates the allegations of Paragraphs 1-9 of its Counterclaim,
23   as if fully set forth herein.
24          11.     Jupiter has never directly, indirectly, or contributorily infringed or
25   induced infringement of the ‘622 Patent.



                                                   - 10 -
      Case 2:20-cv-02185-DJH Document 11 Filed 01/19/21 Page 11 of 12



 1         12.      There has been, and is now, a substantial and continuing justiciable
 2   controversy between Jupiter and VPR as to the non-infringement of the ‘622 Patent.
 3
                                      PRAYER FOR RELIEF
 4

 5
     WHEREFORE, Jupiter respectfully requests that judgment be entered in its favor on its
 6
     Counterclaims and against VPR:
 7
           A. Declaring that Jupiter is not now and has never infringed, directly, indirectly,
 8
                 or contributorily, the ‘622 Patent;
 9
           B. Declaring that the ‘622 Patent is invalid under one or more provisions of the
10
                 Patent Laws, 35 U.S.C. § 1, et seq., including, but not necessarily limited to,
11
                 35 U.S.C. §§ 101, 102, 103, and 112;
12
           C. Finding that this case is exceptional and awarding Jupiter its reasonable
13
                 attorneys’ fees and costs under 35 U.S.C. § 285; and,
14
           D. Granting Jupiter such other relief as the Court deems appropriate.
15

16
     DATED this 19th day of January, 2021.
17
                                                 Respectfully submitted,
18
                                                 SCHMEISER, OLSEN & WATTS LLP
19
                                                 By:
20
                                                 /s/ Sean K. Enos
21
                                                 Sean K. Enos
22                                               SCHMEISER, OLSEN & WATTS, LLP
                                                 18 E. University Drive, Suite 101
23                                               Mesa, Arizona 85201
                                                 Attorneys for Jupiter Research, LLC
24

25




                                                       - 11 -
      Case 2:20-cv-02185-DJH Document 11 Filed 01/19/21 Page 12 of 12



 1                               CERTIFICATE OF SERVICE
 2
     I hereby certify that on January 19, 2021, I electronically transmitted the attached
 3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal, of
 4
     a Notice of Electronic Filing to the following CM/ECF registrants:
 5

 6
                   Joel B. Rothman (FL Bar #98220)
 7                 SRIPLAW
                   21310 Powerline Road, Suite 100
 8                 Boca Raton, FL 33433
                   Joel.rothman@sriplaw.com
 9                 (561) 404-4350
10
                   (561) 404-4353 (f)
                   Attorneys for Plaintiff
11

12

13
                                                              /Steven Adams/
14                                                             Steven Adams
15

16

17

18

19

20

21

22

23

24

25




                                                  - 12 -
